Title: From Thomas Jefferson to Thomas Worthington, 1 April 1806
From: Jefferson, Thomas
To: Worthington, Thomas,Smith, John,Morrow, Jeremiah


                        
                            Apr. 1. 06.
                        
                        Th: Jefferson asks the favor of the Senators & Representative of the state of Ohio, to recommend to him a
                            proper person to be a Commissioner of the Western road, and who resides so far beyond it’s Western termination on the
                            Ohio, as to feel no interest between terminations at Steubenville or Grave creek.
                    